Order and judgment (one paper), Supreme Court, New York County, entered June 2, 1975, which granted defendant’s motion to dismiss the complaint, is unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. We are unable to say that the defendant acted arbitrarily or capriciously in defining the bid specifications. That such specifications were not too vague to be understandable or to form a basis for competitive bidding would seem to be sufficiently established by the fact that there were actually eight bids, including plaintiff’s; that plaintiff’s bid was only about 5% more than the lowest bid, and that six of the eight bids were within a range of less than 10% of the low bid. Concur—Stevens, P. J., Birns, Silverman, Capozzoli and Lynch, JJ.